Sn the Cited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
No.19-2001V
Filed: July 28, 2021

*K * OO * OO * OR * OR * OR * OO
WILLIAM GADD, * UNPUBLISHED
*K
Petitioner, * Decision on Joint Stipulation;
** Transverse Myelitis (“TM”);
V. * Influenza (“Flu”) Vaccine.
*K
SECRETARY OF HEALTH *
AND HUMAN SERVICES, **
*K
Respondent. **
*K * OO * OO * OR * OR * OR * OO

Jeffrey S. Pop, Esq., Jeffery S. Pop & Associates, Beverly Hills, CA, for petitioner.
Ronalda E. Kosh, Esq., US Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION!

 

Roth, Special Master:

On December 30, 2019, William Gadd [“Mr. Gadd” or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program.’ Petitioner alleges that
he suffered from transverse myelitis (“TM”) after receiving an influenza (“flu”) vaccine on
October 6, 2017. Stipulation filed July 28, 2021, at J 1-4. Respondent denies that the
immunization caused petitioner’ s injury. Stipulation at] 6.

 

' Although this Decision has been fomnally designated “unpublished,” it will nevertheless be posted on the Coutt of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will be available to anyone
with access to the internet. However, the parties may object to the Decision’s mclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 1 8(b), each party has fourteen days within which to request
redaction “of any information furnished by that party: (1) thatis a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be

available to the public. /d.

> National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of citation,
all “§” references to the Vaccine Act will be to the pertinent subpara graph of 42 U.S.C. § 300aa (2012).
Nevertheless, the parties have agreed to settle the case. On July 28, 2021, the parties filed
a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payments:

A lump sum of $75,000.00 in the form of a check payable to petitioner, William
Gadd. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.+

IT ISSO ORDERED.

s/ Mindy Michaels Roth
Mindy Michaels Roth
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.

2
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
WILLIAM GADD, )
)
)
Petitioner, )
) No. 19-2001V
v. ) Special Master Roth

) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

1. William Gadd (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program’). The petition seeks compensation for an injury allegedly related to petitioner’s receipt
of the influenza (“Flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. § 100.3(a).

2. Petitioner received the flu vaccine on October 6, 2017.

3. The vaccine was administered in the United States.

4. Petitioner alleges that he suffered transverse myelitis (“TM”) as a result of receiving
the flu vaccine, and further alleges that he suffered the residual effects of his alleged injury for

more than six months.

lof5
5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages as a result of his alleged condition.

6. Respondent denies that the flu vaccine caused petitioner to suffer TM or any other
injury; and denies that his current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. Assoon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $75,000.00, in the form of a check payable to petitioner, which
represents compensation for all damages that would be available under 42 U.S.C. §
300aa-15(a).

9. Assoon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to reccive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1) and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and his attorney represent that they have identified to respondent all known
sources of payment for items or services for which the Program is not primarily liable under 42
U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

20f5
seq.)), or entities that provide health services on a pre-paid basis.

I1. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded
pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraph 8, and any amount awarded
pursuant to paragraph 9, petitioner, in his individual capacity, and on behalf of his heirs,
executors, administrators, successors, or assigns, does forever irrevocably and unconditionally
release, acquit and discharge the United States and the Secretary of Health and Human Services
from any and all actions or causes of action (including agreements, judgments, claims, damages,
loss of services, expenses and all demands of whatever kind or nature) that have been brought,
could have been brought, or could be timely brought in the Court of Federal Claims, under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or
in any way growing out of, any and all known or unknown, suspected or unsuspected personal
injuries to or death of petitioner resulting from, or alleged to have resulted from the flu vaccine
administered on October 6, 2017, as alleged in a Petition filed on December 30, 2019, in the
United States Court of Federal Claims as petition No. 19-2001V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

3 of 5
upon proper notice of the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages clanned under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner to develop TM or
any other injury.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

4of5
Respectfully submitted,

PETITIONER:

bln Barb

WILLIAM GADD

 

ATTORNEY OF RECORD FOR
PETITIONER:

JeffreW/S: , Esq.

Kristina E. Grigorian, Esq.
Jeffrey S. Pop & Associates
9150 Wilshire Blvd., Suite 241
Beverly Hills, CA 90212
(310) 273-5462

(310) 274-7749 Fax

Email: jpop@poplawyer.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dak Wushler, PNSe, fee
TAMARA OVERBY,M.D. ~~
Acting Director, Division of Injury
Compensation Programs
Healthcare Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: or/241zer- ]

 

Sof5

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

WAZ on L—
HEATHER L. PEARLMAN
Deputy Director
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Loretola Zlostr
ur Hedin CP. wiv ™

RONALDA E. KOSH

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station

Washington, DC 20044-0146

ronalda.kosh@usdoj. gov

(202) 616-4476